Exhibit 10.4

 

SECURITY AGREEMENT

 

This SECURITY AGREEMENT (the “Security Agreement”), is dated February 28, 2005,
by and among DEVCON SECURITY SERVICES CORP., a Delaware corporation
(“Services”), DEVCON SECURITY HOLDINGS, INC., a Florida Corporation (“Holdings”,
and together with Services individually and collectively the “Grantors” and
individually each a “Grantor”, together with such additional Grantors, who may
join this Security Agreement from time to time), and CIT FINANCIAL USA, INC., a
Delaware corporation (in its individual capacity, “CIT”), individually and in
its capacity as Agent for Lenders (in such capacity, “Agent”).

 

BACKGROUND

 

A. Pursuant to that certain Credit Agreement dated the date hereof by and among
Grantors, Agent and Lenders (including all annexes, exhibits and schedules
thereto, as from time to time amended, restated, supplemented or otherwise
modified, the “Credit Agreement”), Lenders have agreed to make the Loans.

 

B. In order to induce Agent and Lenders to enter into the Credit Agreement and
other Loan Documents and to induce Lenders to make the Loans as provided for in
the Credit Agreement, Grantors have agreed to grant a continuing Lien on the
Collateral (as hereinafter defined) to secure the Obligations.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. DEFINED TERMS.

 

All capitalized terms used but not otherwise defined herein have the meanings
given to them in the Credit Agreement. All other terms contained in this
Security Agreement, unless the context indicates otherwise, have the meanings
provided for by the UCC to the extent the same are used or defined therein.

 

2. GRANT OF LIEN.

 

(a) To secure the prompt and complete payment, performance and observance of all
of the Obligations each Grantor hereby grants, assigns, conveys, mortgages,
pledges, hypothecates and transfers to Agent, for itself and the benefit of
Lenders, a Lien upon all of its right, title and interest in, to and under all
personal property and other assets, whether now owned by or owing to, or
hereafter acquired by or arising in favor of such Grantor (including under any
trade names, styles or derivations thereof), and whether owned or consigned by
or to, or leased from or to, such Grantor, and regardless of where located (all
of which being hereinafter collectively referred to as the “Collateral”),
including:

 

(i) all Accounts (including, without limitation, all Accounts arising from Alarm
Contracts and Material Contracts);



--------------------------------------------------------------------------------

(ii) all Chattel Paper;

 

(iii) all Documents;

 

(iv) all General Intangibles (including payment intangibles, Intellectual
Property and Software);

 

(v) all Goods (including Inventory, Equipment and Fixtures);

 

(vi) all Instruments;

 

(vii) all Investment Property;

 

(viii) all Deposit Accounts and all other bank accounts and all deposits
therein;

 

(ix) all money, cash or cash equivalents;

 

(x) all Supporting Obligations and Letter-of-Credit Rights;

 

(xi) all commercial tort claims;

 

(xii) to the extent not otherwise included, all Proceeds, tort claims, insurance
claims and other rights to payments not otherwise included in the foregoing and
products of the foregoing and all accessions to, substitutions and replacements
for, and rents and profits of, each of the foregoing; and

 

(xiii) all books and records evidencing or relating to the foregoing, including,
without limitation, billing records of every kind and description, customer
lists, data storage and processing media, software and related material,
including printouts, punch cards and tab runs (the “Books and Records”);

 

provided, however, that notwithstanding the foregoing, the pledge by any Grantor
of any Investment Property evidencing an ownership interest in a Subsidiary or
other Person shall be governed by the Pledge Agreements.

 

(b) In addition, to secure the prompt and complete payment, performance and
observance of the Obligations and in order to induce Agent and Lenders as
aforesaid, each Grantor hereby grants to Agent, for itself and the benefit of
Lenders, a right of setoff against the property of such Grantor held by Agent or
any Lender, consisting of property described above in Section 2(a) now or
hereafter in the possession or custody of or in transit to Agent or any Lender,
for any purpose, including safekeeping, collection or pledge, for the account of
such Grantor, or as to which such Grantor may have any right or power; provided
that such right shall only to be exercised after an Event of Default has
occurred and is continuing.

 

2



--------------------------------------------------------------------------------

3. AGENT’S AND LENDERS’ RIGHTS: LIMITATIONS ON AGENT’S AND LENDERS’ OBLIGATIONS.

 

(a) It is expressly agreed by Grantors that, anything herein to the contrary
notwithstanding, each Grantor shall remain liable under each of its Contracts
and each of its Licenses to observe and perform all the conditions and
obligations to be observed and performed by it thereunder. Neither Agent nor any
Lender shall have any obligation or liability under any Contract or License by
reason of or arising out of this Security Agreement or the granting herein of a
Lien thereon or the receipt by Agent or any Lender of any payment relating to
any Contract or License pursuant hereto. Neither Agent nor any Lender shall be
required or obligated in any manner to perform or fulfill any of the obligations
of any Grantor under or pursuant to any Contract or License, or to make any
payment, or to make any inquiry as to the nature or the sufficiency of any
payment received by it or the sufficiency of any performance by any party under
any Contract or License, or to present or file any claims, or to take any action
to collect or enforce any performance or the payment of any amounts which may
have been assigned to it or to which it may be entitled at any time or times.

 

(b) Agent may, at any time after an Event of Default has occurred and is
continuing without prior notice to any Grantor, notify Account Debtors and other
Persons obligated on the Collateral that Agent has a security interest therein,
and that payments shall be made directly to Agent. Upon the request of Agent
following an Event of Default, that has occurred and is continuing, each Grantor
shall so notify Account Debtors and other Persons obligated on Collateral. Once
any such notice has been given to any Account Debtor or other Person obligated
on the Collateral, Grantor shall give any contrary instructions to such Account
Debtor or other Person (i) without Agent’s prior written consent or (ii) until
no Event of Default is then continuing. Furthermore, at any time after an Event
of Default has occurred and is continuing without prior notice to any Grantor,
the Agent shall be entitled to give any Bank with which one or more Deposit
Accounts are maintained by any Grantor, instructions as to the withdrawal or
disposition of any funds from time to time credited to any Deposit Account, or
as to any other matters relating to any Deposit Account or any other Collateral,
without further consent from any Grantor.

 

(c) Agent may at any time after an Event of Default has occurred and is
continuing in Agent’s own name, in the name of a nominee of Agent or in the name
of any Grantor communicate (by mail, telephone, facsimile or otherwise) with
Account Debtors, parties to Contracts and obligors in respect of Instruments to
verify with such Persons, to Agent’s satisfaction, the existence, amount terms
of, and any other matter relating to, Accounts, Instruments, Chattel Paper
and/or payment intangibles.

 

4. REPRESENTATIONS AND WARRANTIES. Each Grantor represents and warrants that:

 

(a) Each Grantor has rights in and the power to transfer each item of the
Collateral upon which it purports to grant a Lien hereunder free and clear of
any and all Liens other than Permitted Encumbrances.

 

3



--------------------------------------------------------------------------------

(b) No effective security agreement, financing statement, equivalent security or
Lien instrument or continuation statement covering all or any part of the
Collateral is on file or of record in any public office, except such as may have
been filed (i) by any Grantor in favor of Agent pursuant to this Security
Agreement or the other Loan Documents, and (ii) in connection with any other
Permitted Encumbrances.

 

(c) This Security Agreement is effective to create a valid and continuing Lien
on and, upon the filing of the appropriate financing statements listed on
Schedule I hereto, a perfected Lien in favor of Agent, for itself and the
benefit of Lenders, on the Collateral with respect to which a Lien may be
perfected by filing pursuant to the UCC. Such Lien is prior to all other Liens,
except Permitted Encumbrances that would be prior to Liens in favor of Agent for
the benefit of Agent and Lenders, and is enforceable as such as against any and
all creditors of and purchasers from any Grantor (other than purchasers and
lessees of Inventory in the ordinary course of business). All action by any
Grantor necessary or desirable to protect and perfect such Lien on each item of
the Collateral has been duly taken.

 

(d) Schedule II hereto lists all Instruments, Letter of Credit Rights and
Chattel Paper of each Grantor. All action by any Grantor necessary or desirable
to protect and perfect the Lien of Agent on each item set forth on Schedule II
(including the delivery of all originals thereof to Agent and the legending of
all Chattel Paper as required by Section 5(b) hereof) has been duly taken. The
Lien of Agent, for the benefit of Agent and Lenders, on the Collateral listed on
Schedule II hereto is prior to all other Liens, except Permitted Encumbrances
that would be prior to the Liens in favor of Agent, and is enforceable as such
against any and all creditors of and purchasers from any Grantor.

 

(e) Each Grantor’s name as it appears in official filings in the state of its
incorporation or other organization, the type of entity of each Grantor
(including corporation, partnership, limited partnership or limited liability
company), organizational identification number issued by each Grantor’s state of
incorporation or organization or a statement that no such number has been
issued, each Grantor’s state of organization or incorporation, the location of
each Grantor’s chief executive office, principal place of business, offices, all
warehouses and premises where Collateral is stored or located, and the locations
of its books and records concerning the Collateral are set forth on Schedule
III-A through Schedule III-B, respectively. Each Grantor has only one state of
incorporation or organization.

 

(f) With respect to all Collateral, (i) such Collateral is located at one of the
applicable Grantor’s locations set forth on Schedule III-A through Schedule
III-B or is installed on the premises of a Subscriber pursuant to the terms of
an Alarm Contract (collectively, the “Permitted Collateral Locations”); provided
that no Collateral other than Equipment of Holdings and Books and Records of the
Borrowers shall be kept at any location which any Borrower subleases from (or is
otherwise provided use of by) the Parent, (ii) no Collateral is now, or shall at
any time or times hereafter be stored at any location other than a Permitted
Collateral Location without Agent’s prior written consent (which consent shall
not be unreasonably withheld or delayed, provided that prior to any transfer of
Collateral to a new Permitted Collateral Location, each applicable Grantor will
concurrently therewith obtain, mortgages or leasehold mortgages and bailee,
landlord and mortgagee agreements waiver and consents, as applicable, each of
form and substance reasonably satisfactory to the Agent), (iii) the applicable
Grantor has good,

 

4



--------------------------------------------------------------------------------

indefeasible and merchantable title to all Collateral and no Collateal is not
subject to any Lien or security interest or document whatsoever except for the
Lien granted to Agent, for the benefit of Agent and Lenders, and except for
Permitted Encumbrances, (iv) any Collateral which is Inventory is of good and
merchantable quality, free from any defects, (v) no Collateral is subject to any
licensing, patent, royalty, trademark, trade name or copyright agreements with
any third parties which would require any consent of any third party upon sale
or disposition of such Collateral or the payment of any monies to any third
party upon such sale or other disposition, and (vi) the completion of
manufacture, sale or other disposition of any Collateral by Agent upon the
occurrence or during the continuance of any Event of Default shall not require
the consent of any Person and shall not constitute a breach or default under any
contract or agreement to which any Grantor is a party or to which such property
is subject.

 

(g) No Grantor has any interest in, or title to, any Patent, Trademark or
Copyright except as set forth in Schedule IV hereto. This Security Agreement is
effective to create a valid and continuing Lien on and, upon filing of Copyright
Security Agreements with the United States Copyright Office and filing of Patent
Security Agreements and Trademark Security Agreements with the United States
Patent and Trademark Office, perfected Liens in favor of Agent on each Grantor’s
Patents, Trademarks and Copyrights and such perfected Liens are enforceable as
such as against any and all creditors of and purchasers from any Grantor. Upon
filing of Copyright Security Agreements with the United States Copyright Office
and filing of Patent Security Agreements and Trademark Security Agreements with
the United States Patent and Trademark Office and the filing of appropriate
financing statements listed on Schedule I hereto, all action necessary or
desirable to protect and perfect Agent’s Lien on each Grantor’s Patents,
Trademarks or Copyrights shall have been duly taken.

 

5. COVENANTS. Each Grantor covenants and agrees with Agent, for the benefit of
Agent and Lenders, that from and after the date of this Security Agreement and
until the Termination Date:

 

(a) Further Assurances: Pledge of Instruments; Chattel Paper.

 

(i) At any time and from time to time, upon the written request of Agent and at
the sole expense of Grantors, each Grantor shall promptly and duly execute and
deliver any and all such further instruments and documents and take such further
actions as Agent may deem desirable to obtain the full benefits of this Security
Agreement and of the rights and powers herein granted, including (A) using its
commercially reasonable efforts to secure all consents and approvals reasonably
necessary or appropriate for the assignment to or for the benefit of Agent of
any License or Contract held by such Grantor and to enforce the security
interests granted hereunder; and (B) filing any financing or continuation
statements under the UCC with respect to the Liens granted hereunder or under
any other Loan Document.

 

(ii) Unless Agent shall otherwise consent in writing (which consent may be
revoked), each Grantor shall deliver to Agent all Collateral consisting of
negotiable Documents, certificated securities, Chattel Paper and Instruments (in
each case, accompanied by stock powers, allonges or other instruments of
transfer executed in blank) promptly after such Credit Party receives the same.

 

5



--------------------------------------------------------------------------------

(iii) Each Grantor that is or becomes the beneficiary of a letter of credit
shall promptly notify Agent thereof and enter into a tri-party agreement with
Agent and the issuer and/or confirming bank with respect to Letter-of-Credit
Rights assigning such Letter-of-Credit Rights to Agent and directing all
payments thereunder to the Collection Account, all in form and substance
reasonably satisfactory to Agent.

 

(iv) Each Grantor shall take all steps necessary to grant the Agent control of
all electronic chattel paper in accordance with the UCC and all “transferable
records” as defined in each of the Uniform Electronic Transactions Act and the
Electronic Signatures in Global and National Commerce Act.

 

(v) Each Grantor hereby irrevocably authorizes the Agent at any time and from
time to time to file in any filing office any initial financing statements and
amendments thereto that (a) indicate the Collateral (i) as all assets of such
Grantor or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the UCC or
such jurisdiction, or (ii) as being of an equal or lesser scope or with greater
detail, and (b) contain any other information required by part 5 of Article 9 of
the UCC for the sufficiency or filing office acceptance of any financing
statement or amendment, including (i) whether such Grantor is an organization,
the type of organization and any organization identification number and federal
tax identification number issued to such Grantor, and (ii) in the case of a
financing statement filed as a fixture filing or indicating Collateral as
as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates. Each Grantor agrees to furnish to the
Agent promptly upon request any such information as is required to complete any
such financing statement or amendment. Each Grantor also ratifies its
authorization for the Agent to have filed in any UCC jurisdiction any initial
financing statements or amendments thereto if filed prior to the date hereof.

 

(vi) Each Grantor shall promptly notify Agent of any commercial tort claim (as
defined in the UCC) acquired by it and unless otherwise consented by Agent, such
Grantor shall enter into a supplement to this Security Agreement, granting to
Agent a Lien in such commercial tort claim.

 

(b) Maintenance of Records. Grantors shall keep and maintain, at their own cost
and expense, satisfactory and complete records of the Collateral, including a
record of any and all payments received and any and all credits granted with
respect to the Collateral and all other dealings with the Collateral.

 

(c) Covenants Regarding Patent, Trademark and Copyright Collateral.

 

(i) Grantors shall notify Agent immediately if they know or have reason to know
that any application or registration relating to any material Patent, Trademark
or Copyright (now or hereafter existing) may become abandoned or dedicated, or
of any adverse determination or development (including the institution of, or
any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court)
regarding any Grantor’s ownership of any material Patent, Trademark or
Copyright, its right to register the same, or to keep and maintain the same.

 

6



--------------------------------------------------------------------------------

(ii) Each Grantor agrees that should it obtain an ownership interest in any
material Patent, Trademark or Copyright, such Grantor will provide the Agent
with prompt written notice thereof, and such Grantor shall execute and deliver
any and all Patent Security Agreements, Copyright Security Agreements or
Trademark Security Agreements as Agent may request to evidence Agent’s Lien on
such Patent, Trademark or Copyright, and the General Intangibles of such Grantor
relating thereto or represented thereby.

 

(iii) Grantors shall take all actions necessary or reasonably requested by Agent
to maintain and pursue each application, to obtain the relevant registration and
to maintain the registration of each of the material Patents, Trademarks and
Copyrights (now or hereafter existing), including the filing of applications for
renewal, affidavits of use, affidavits of noncontestability and opposition and
interference and cancellation proceedings.

 

(iv) In the event that any material Patent, Trademark or Copyright Collateral is
infringed upon, or misappropriated or diluted by a third party, such Grantor
shall promptly notify Agent. Such Grantor shall, unless such Grantor shall
reasonably determine that such Patent, Trademark or Copyright Collateral is not
material to the conduct of its business or operations, promptly sue or take
other actions reasonably necessary to protect against such infringement,
misappropriation or dilution, and to recover damages therefor, and shall take
such other actions as Agent shall reasonably deem appropriate under the
circumstances to protect any such material Patent, Trademark or Copyright
Collateral.

 

(d) Indemnification. In any suit, proceeding or action brought by Agent or any
Lender relating to any Collateral for any sum owing with respect thereto or to
enforce any rights or claims with respect thereto, each Grantor will save,
indemnify and keep Agent and Lenders harmless from and against all expense
(including reasonable attorneys’ fees and expenses), loss or damage suffered by
reason of any defense, setoff, counterclaim, recoupment or reduction of
liability whatsoever of the Account Debtor or other Person obligated on the
Collateral, arising out of a breach by any Grantor of any obligation thereunder
or arising out of any other agreement, indebtedness or liability at any time
owing to, or in favor of, such obligor or its successors from such Grantor,
except in the case of Agent or any Lender, to the extent such expense, loss, or
damage is attributable to the gross negligence or willful misconduct of Agent or
such Lender, as finally determined by a court of competent jurisdiction. All
such obligations of Grantors shall be and remain enforceable against and only
against Grantors and shall not be enforceable against Agent or any Lender.

 

(e) Compliance with Terms of Accounts, etc. In all material respects, each
Grantor will perform and comply with all obligations in respect of the
Collateral and all other agreements to which it is a party or by which it is
bound relating to the Collateral.

 

7



--------------------------------------------------------------------------------

(f) Limitation on Liens on Collateral. No Grantor will create, permit or suffer
to exist, and each Grantor will defend the Collateral against, and take such
other action as is necessary to remove, any Lien on the Collateral except
Permitted Encumbrances, and will defend the right, title and interest of Agent
and Lenders in and to any of such Grantor’s rights under the Collateral against
the claims and demands of all Persons whomsoever.

 

(g) Further Identification of Collateral. Grantors will, if so requested by
Agent, furnish to Agent, statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as Agent may reasonably request, all in such reasonable detail as
Agent may specify.

 

(h) Notices. Grantors will advise Agent promptly, in reasonable detail, (i) of
any Lien (other than Permitted Encumbrances) or claim made or asserted against
any of the Collateral, and (ii) of the occurrence of any other event which would
have a material adverse effect on the aggregate value of the Collateral or on
the Liens created hereunder or under any other Loan Document.

 

(i) No Reincorporation. No Grantor shall reincorporate or reorganize itself
under the laws of any jurisdiction except in accordance with the terms and
conditions set forth in the Credit Agreement, including, without limitation,
Sections 7.1 and 7.14 thereof.

 

(j) Terminations; Amendments Not Authorized. Each Grantor acknowledges that it
is not authorized to file any financing statement or amendment or termination
statement with respect to any financing statement without the prior written
consent of Agent and agrees that it will not do so without the prior written
consent of Agent, subject to such Grantor’s rights under Section 9-509(d)(2) of
the UCC.

 

6. AGENT’S APPOINTMENT AS ATTORNEY-IN-FACT. In addition to any other powers of
attorney contained herein, each Grantor hereby appoints Agent, its nominee, or
any other person whom Agent may designate such Grantor’s attorney-in-fact, with
full power and authority effective upon the occurrence and during the
continuance of any Event of Default to ask, demand, collect, receive, receipt
for, sue for, compound and give acquittance for any and all sums or properties
which may be or become due, payable or distributable in respect of the
Collateral or any part thereof, with full power to settle, adjust or compromise
any claim in respect of the Collateral as fully as such Grantor could itself do,
to endorse or sign such Grantor’s name on any assignments, stock powers or other
instruments of transfer and on any checks, notes, acceptances, money orders,
drafts, and any other forms of payment or security in respect of the Collateral
that may come into Agent’s possession and on all documents of satisfaction,
discharge or receipt required or requested in connection therewith, and, in its
reasonable discretion, to file any claim or take any other action or proceeding,
either in its own name or in the name of such Grantor, or otherwise, which Agent
deems necessary to collect or otherwise realize upon all or any part of the
Collateral, or effect a transfer thereof, or which may be necessary to protect
and preserve the right, title, and interest of Agent in and to such Collateral
and the security intended to be afforded hereby. Each Grantor hereby ratifies
and approves all acts of any such attorney-in-fact and agrees that neither Agent
nor any such attorney-in-fact will be liable for any such acts or omissions nor
for any error of judgment or mistake of fact or law other than such person’s
gross negligence or willful misconduct, as finally

 

8



--------------------------------------------------------------------------------

determined by a court of competent jurisdiction. Agent may file one or more
financing statements disclosing its security interest in all or any part of the
Collateral without any Grantor’s signature appearing thereon, and each Grantor
also hereby grants Agent a power of attorney to execute any such financing
statements, and any amendments or supplements thereto, on behalf of such Grantor
without notice thereof to any Grantor. The foregoing powers of attorney, being
coupled with an interest, are irrevocable until the Termination Date

 

7. REMEDIES: RIGHTS UPON DEFAULT.

 

(a) In addition to all other rights and remedies granted to it under this
Security Agreement, the Credit Agreement, the other Loan Documents and under any
other instrument or agreement securing, evidencing or relating to any of the
Obligations, if any Event of Default shall have occurred and be continuing,
Agent may exercise all rights and remedies of a secured party under the UCC.
Without limiting the generality of the foregoing, each Grantor expressly agrees
that, if any Event of Default shall have occurred and be continuing, Agent,
without demand of performance or other demand, advertisement or notice of any
kind (except the notice specified below of time and place of public or private
sale) to or upon such Grantor or any other Person (all and each of which
demands, advertisements and notices are hereby expressly waived to the maximum
extent permitted by the UCC and other applicable law), may forthwith enter upon
the premises of such Grantor where any Collateral is located through self-help,
without judicial process, without first obtaining a final judgment or giving
such Grantor or any other Person notice and opportunity for a hearing on Agent’s
claim or action and may collect, receive, assemble, process, appropriate and
realize upon the Collateral, or any part thereof, and may forthwith sell, lease,
license, assign, give an option or options to purchase, or sell or otherwise
dispose of and deliver said Collateral (or contract to do so), or any part
thereof, in one or more parcels at a public or private sale or sales, at any
exchange at such prices as it may deem acceptable, for cash or on credit or for
future delivery without assumption of any credit risk. Agent or any Lender shall
have the right upon any such public sale or sales and, to the extent permitted
by law, upon any such private sale or sales, to purchase for the benefit of
Agent and Lenders, the whole or any part of said Collateral so sold, free of any
right or equity of redemption, which equity of redemption each Grantor hereby
releases. Such sales may be adjourned and continued from time to time with or
without notice. Agent shall have the right to conduct such sales on any
Grantor’s premises or elsewhere and shall have the right to use any Grantor’s
premises without charge for such time or times as Agent deems necessary or
advisable.

 

If any Event of Default shall have occurred and be continuing, each Grantor
further agrees, at Agent’s request, to assemble the Collateral and make it
available to Agent at a place or places designated by Agent which are reasonably
convenient to Agent and such Grantor, whether at such Grantor’s premises or
elsewhere. Until Agent is able to effect a sale, lease, or other disposition of
Collateral, and so long as an Event of Default shall have occurred and be
continuing, Agent shall have the right to hold or use the Collateral, or any
part thereof, to the extent that it deems appropriate for the purpose of
preserving Collateral or its value or for any other purpose deemed appropriate
by Agent. Agent shall have no obligation to any Grantor to maintain or preserve
the rights of such Grantor as against third parties with respect to Collateral
while Collateral is in the possession of Agent. So long as an Event of Default
shall have occurred and be continuing, Agent may, if it so elects, seek the
appointment of a receiver or keeper to take possession of Collateral and to
enforce any of Agent’s remedies (for the benefit of

 

9



--------------------------------------------------------------------------------

Agent and Lenders), with respect to such appointment. Agent shall apply the net
proceeds of any such collection, recovery, receipt, appropriation, realization
or sale to the Obligations as provided in the Credit Agreement, and only after
so paying over such net proceeds, and after the payment by Agent of any other
amount required by any provision of law, shall Agent account for the surplus, if
any, to any Grantor. To the maximum extent permitted by applicable law, each
Grantor waives all claims, damages, and demands against Agent or any Lender
arising out of the repossession, retention or sale of the Collateral except such
as arise out of the gross negligence or willful misconduct of Agent or such
Lender, as finally determined by a court of competent jurisdiction. Each Grantor
agrees that ten (10) days prior written notice by Agent of the time and place of
any public sale or of the time after which a private sale may take place is
reasonable notification of such matters. Grantors shall remain liable for any
deficiency if the proceeds of any sale or disposition of the Collateral are
insufficient to pay all Obligations, including any attorneys’ fees and other
expenses incurred by Agent or any Lender to collect such deficiency.

 

(b) Except as otherwise specifically provided herein, each Grantor hereby waives
presentment, demand, protest or any notice (to the maximum extent permitted by
applicable law) of any kind in connection with this Security Agreement or any
Collateral.

 

(c) To the extent that applicable law imposes duties on the Agent to exercise
remedies in a commercially reasonable manner, each Grantor acknowledges and
agrees that it is not commercially unreasonable for the Agent (i) to fail to
incur expenses reasonably deemed significant by the Agent to prepare Collateral
for disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain governmental or third
party consents for the collection or disposition of Collateral to be collected
or disposed of, (iii) to fail to exercise collection remedies against Account
Debtors or other Persons obligated on Collateral or to remove Liens on or any
adverse claims against Collateral, (iv) to exercise collection remedies against
Account Debtors and other Persons obligated on Collateral directly or through
the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as the Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature, (viii)
to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Agent against
risks of loss, collection or disposition of Collateral or to provide to the
Agent a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by the Agent, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
the Agent in the collection or disposition of any of the Collateral. Each
Grantor acknowledges that the purpose of this Section 7(c) is to provide
non-exhaustive indications of what actions or omissions by the Agent would not
be commercially unreasonable in the Agent’s exercise of remedies against the
Collateral and that other actions or omissions by the Agent shall not be deemed
commercially unreasonable solely on account of not being indicated in this

 

10



--------------------------------------------------------------------------------

Section 7(c). Without limitation upon the foregoing, nothing contained in this
Section 7(c) shall be construed to grant any rights to any Grantor or to impose
any duties on Agent that would not have been granted or imposed by this Security
Agreement or by applicable law in the absence of this Section 7(c).

 

(d) Neither the Agent nor the Lenders shall be required to make any demand upon,
or pursue or exhaust any of their rights or remedies against, any Grantor, any
other obligor, guarantor, pledgor or any other Person with respect to the
payment of the Obligations or to pursue or exhaust any of their rights or
remedies with respect to any Collateral therefor or any direct or indirect
guarantee thereof. Neither the Agent nor the Lenders shall be required to
marshal the Collateral or any guarantee of the Obligations or to resort to the
Collateral or any such guarantee in any particular order, and all of its and
their rights hereunder or under any other Loan Document shall be cumulative. To
the extent it may lawfully do so, each Grantor absolutely and irrevocably waives
and relinquishes the benefit and advantage of, and covenants not to assert
against the Agent or any Lender, any valuation, stay, appraisement, extension,
redemption or similar laws and any and all rights or defenses it may have as a
surety now or hereafter existing which, but for this provision, might be
applicable to the sale of any Collateral made under the judgment, order or
decree of any court, or privately under the power of sale conferred by this
Security Agreement, or otherwise.

 

8. GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY COLLATERAL. For the sole
purpose of enabling Agent to exercise rights and remedies under Section 7 hereof
(including, without limiting the terms of Section 7 hereof, in order to take
possession of, hold, preserve, process, assemble, prepare for sale, market for
sale, sell or otherwise dispose of Collateral) at such time as Agent shall be
lawfully entitled to exercise such rights and remedies, and so long as an Event
of Default has occurred and is continuing, each Grantor hereby grants to Agent,
for the benefit of Agent and Lenders, an irrevocable, nonexclusive license
(exercisable without payment of royalty or other compensation to such Grantor)
to use, license or sublicense any Intellectual Property now owned or hereafter
acquired by such Grantor, and wherever the same may be located, and including in
such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof.

 

9. LIMITATION ON AGENT’S AND LENDERS’ DUTY IN RESPECT OF COLLATERAL. Agent and
each Lender shall use reasonable care with respect to the Collateral in its
possession or under its control. Neither Agent nor any Lender shall have any
other duty as to any Collateral in its possession or control or in the
possession or control of any agent or nominee of Agent or such Lender, or any
income thereon or as to the preservation of rights against prior parties or any
other rights pertaining thereto.

 

10. REINSTATEMENT. This Security Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against any
Grantor for liquidation or reorganization, should any Grantor become insolvent
or make an assignment for the benefit of any creditor or creditors or should a
receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or

 

11



--------------------------------------------------------------------------------

returned by any obligee of the Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.

 

11. NOTICES. Except as otherwise provided herein, whenever it is provided herein
that any notice, demand, request, consent, approval, declaration or other
communication shall or may be given to or served upon any of the parties by any
other party, or whenever any of the parties desires to give and serve upon any
other party any communication with respect to this Security Agreement, each such
notice, demand, request, consent, approval, declaration or other communication
shall be in writing and shall be given in the manner, and deemed received, as
provided for in the Credit Agreement.

 

12. SEVERABILITY. Whenever possible, each provision of this Security Agreement
shall be interpreted in a manner as to be effective and valid under applicable
law, but if any provision of this Security Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Security Agreement. This Security
Agreement is to be read, construed and applied together with the Credit
Agreement and the other Loan Documents which, taken together, set forth the
complete understanding and agreement of Agent, Lenders and Grantors with respect
to the matters referred to herein and therein.

 

13. NO WAIVER; CUMULATIVE REMEDIES. Neither Agent nor any Lender shall by any
act, delay, omission or otherwise be deemed to have waived any of its rights or
remedies hereunder, and no waiver shall be valid unless in writing, signed by
Agent and then only to the extent therein set forth. A waiver by Agent of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Agent would otherwise have had on any future occasion.
No failure to exercise nor any delay in exercising on the part of Agent or any
Lender, any right, power or privilege hereunder, shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any other or future exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies
hereunder provided are cumulative and may be exercised singly or concurrently,
and are not exclusive of any rights and remedies provided by law. None of the
terms or provisions of this Security Agreement may be waived, altered, modified
or amended except by an instrument in writing, duly executed by Agent and
Grantors.

 

14. LIMITATION BY LAW. All rights, remedies and powers provided in this Security
Agreement may be exercised only to the extent that the exercise thereof does not
violate any applicable provision of law, and all the provisions of this Security
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling and to be limited to the extent necessary so that
they shall not render this Security Agreement invalid, unenforceable, in whole
or in part, or not entitled to be recorded, registered or filed under the
provisions of any applicable law.

 

12



--------------------------------------------------------------------------------

15. TERMINATION OF THIS SECURITY AGREEMENT. Subject to Section 10 hereof, this
Security Agreement shall terminate upon the Termination Date.

 

16. SUCCESSORS AND ASSIGNS. This Security Agreement and all obligations of
Grantors hereunder shall be binding upon the successors and assigns of each
Grantor (including any debtor-in-possession on behalf of such Grantor) and
shall, together with the rights and remedies of Agent, for the benefit of Agent
and Lenders, hereunder, inure to the benefit of Agent and Lenders, all future
holders of any instrument evidencing any of the Obligations and their respective
successors and assigns. No sales of participations, other sales, assignments,
transfers or other dispositions of any agreement governing or instrument
evidencing the Obligations or any portion thereof or interest therein shall in
any manner impair the Lien granted to Agent, for the benefit of Agent and
Lenders, hereunder. No Grantor may assign, sell, hypothecate or otherwise
transfer any interest in or obligation under this Security Agreement.

 

17. COUNTERPARTS. This Security Agreement may be authenticated in any number of
separate counterparts, each of which shall collectively and separately
constitute one agreement. This Security Agreement may be authenticated by manual
signature, facsimile or, if approved in writing by Agent, electronic means, all
of which shall be equally valid.

 

18. GOVERNING LAW. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF THE LOAN
DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, THIS SECURITY AGREEMENT AND THE OBLIGATIONS ARISING HEREUNDER SHALL
BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK. EACH GRANTOR HEREBY CONSENTS AND AGREES THAT THE STATE OR
FEDERAL COURTS LOCATED IN NEW YORK COUNTY, CITY OF NEW YORK, NEW YORK, SHALL
HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN
GRANTORS, AGENT AND LENDERS PERTAINING TO THIS SECURITY AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS OR TO ANY MATTER ARISING OUT OF OR RELATING TO THIS
SECURITY AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, PROVIDED, THAT AGENT,
LENDERS AND GRANTORS ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO
BE HEARD BY A COURT LOCATED OUTSIDE OF NEW YORK COUNTY, AND, PROVIDED, FURTHER,
NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE
ON THE COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A
JUDGMENT OR OTHER COURT ORDER IN FAVOR OF AGENT. EACH GRANTOR EXPRESSLY SUBMITS
AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN
ANY SUCH COURT, AND EACH GRANTOR HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE
BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS
AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS
DEEMED APPROPRIATE BY SUCH COURT. EACH GRANTOR HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH

 

13



--------------------------------------------------------------------------------

SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO SUCH GRANTOR AT THE ADDRESS SET FORTH IN SECTION 13.10 OF THE
CREDIT AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S.
MAILS, PROPER POSTAGE PREPAID.

 

19. WAIVER OF JURY TRIAL. BECAUSE DISPUTES ARISING IN CONNECTION WITH COMPLEX
FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT DISPUTES
ARISING HEREUNDER OR RELATING HERETO BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG AGENT, LENDERS, AND
GRANTORS ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED IN CONNECTION WITH, THIS SECURITY AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO.

 

20. SECTION TITLES. The Section titles contained in this Security Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.

 

21. NO STRICT CONSTRUCTION. The parties hereto have participated jointly in the
negotiation and drafting of this Security Agreement. In the event an ambiguity
or question of intent or interpretation arises, this Security Agreement shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Security Agreement.

 

22. ADVICE OF COUNSEL. Each of the parties represents to each other party hereto
that it has discussed this Security Agreement and, specifically, the provisions
of Section 18 and Section 19, with its counsel.

 

23. BENEFIT OF LENDERS. All Liens granted or contemplated hereby shall be for
the benefit of Agent, individually, and Lenders, and all proceeds or payments
realized from Collateral in accordance herewith shall be applied to the
Obligations in accordance with the terms of the Credit Agreement.

 

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Security
Agreement to be executed and delivered by its duly authorized officer as of the
date first set forth above.

 

GRANTORS: DEVCON SECURITY SERVICES CORP. By:  

/s/    Stephen J. Ruzika

--------------------------------------------------------------------------------

Name:   Stephen J. Ruzika Title:   President DEVCON SECURITY HOLDINGS, INC. By:
 

/s/    Stephen J. Ruzika

--------------------------------------------------------------------------------

Name:   Stephen J. Ruzika Title:   President AGENT: CIT FINANCIAL USA, INC., as
Agent By:  

/s/    Michael V. Monahan

--------------------------------------------------------------------------------

Name:   Michael V. Monahan Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE I

to

SECURITY AGREEMENT

 

FILING JURISDICTIONS

 

Devcon Security Services Corp: Delaware Secretary of State

 

Devcon Security Holdings, Inc.: Florida Secretary of State



--------------------------------------------------------------------------------

SCHEDULE II

to

SECURITY AGREEMENT

 

INSTRUMENTS

CHATTEL PAPER

AND

LETTER OF CREDIT RIGHTS

 

Instruments

 

Devcon Security Holdings, Inc. pledges its 100 shares of common stock in Devcon
Security Services Corp. represented by stock certificate no. 1.

 

Chattel Paper

 

None.

 

Letter of Credit Rights

 

None.

 

 



--------------------------------------------------------------------------------

SCHEDULE III-A

to

SECURITY AGREEMENT

 

SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL AND

RECORDS CONCERNING DEVCON SECURITY SERVICES CORP.’S COLLATERAL

 

I. Grantor’s official name: Devcon Security Services Corp.

 

II. Type of entity: corporation

 

III. Organizational identification number issued by Devcon Security Services
Corp.’s state of incorporation or organization: 3373377

 

IV. State or Incorporation of Devcon Security Services Corp.: Delaware

 

V. Chief Executive Office and principal place of business of Devcon Security
Services Corp.: 798 Airport Road, Panama City, FL 32405

 

VI. Corporate Offices of Devcon Security Services Corp.: 798 Airport Road,
Panama City, FL 32405

 

VII. Warehouses: None

 

VIII. Other Premises at which Collateral is Stored or Located: None

 

IX. Locations of Records Concerning Collateral:

 

798 Airport Road, Panama City, FL 32405

1350 E. Newport Center Drive, Suite 201, Deerfield Beach, FL 334421

595 South Federal Highway, Suite 500, Boca Raton, FL 334321

141 N.W. 20th Street, Suites G-1 through G-3, Boca Raton, FL 33431

24850 Old 41 Road, Suite Nos. 27 & 2, Bonita Springs, FL 34134

2500 North Tamiami Trail North, Suites 215-216, 219-222, and 231-232, Naples, FL
34103

5706 Benjamin Center Drive, Suite 116, Tampa, FL 33634

 

--------------------------------------------------------------------------------

1 These leases are with Devcon International Corp.



--------------------------------------------------------------------------------

SCHEDULE III-B

to

SECURITY AGREEMENT

 

SCHEDULE OF OFFICES, LOCATIONS OF COLLATERAL

AND RECORDS CONCERNING DEVCON SECURITY HOLDINGS, INC.’S COLLATERAL

 

I. Grantor’s official name: Devcon Security Holdings, Inc.

 

II. Type of entity: corporation

 

III. Organizational identification number issued by Devcon Security Holdings,
Inc.’s state of incorporation or organization: P04000090226

 

IV. State or Incorporation of Devcon Security Holdings, Inc.: Florida

 

V. Chief Executive Office and principal place of business of Devcon Security
Holdings, Inc.: 1350 E. Newport Center Drive, Suite 201, Deerfield Beach, FL
33442

 

VI. Corporate Offices of Devcon Security Holdings, Inc.: 1350 E. Newport Center
Drive, Suite 201, Deerfield Beach, FL 33442

 

VII. Warehouses: None

 

VIII. Other Premises at which Collateral is Stored or Located: None

 

IX. Locations of Records Concerning Collateral:

 

798 Airport Road, Panama City, FL 32405

1350 E. Newport Center Drive, Suite 201, Deerfield Beach, FL 33442



 

 



--------------------------------------------------------------------------------

SCHEDULE IV

to

SECURITY AGREEMENT

 

Grantor

--------------------------------------------------------------------------------

 

Patents and Patent

Applications

--------------------------------------------------------------------------------

    

Trademarks and

Trademark Applications

--------------------------------------------------------------------------------

 

Copyrights

--------------------------------------------------------------------------------

Holdings   None.      None.   None. Services   None.      None.   None.